PER CURIAM.
Allgood pleaded nolo contendere to a charge of possession of controlled substances reserving his right to appeal the trial court’s denial of his motion to suppress. The trial court held that the war-rantless search of Allgood’s person and the seizure of contraband found in his pocket were lawful as a search incident to a lawful arrest. Allgood contends the search and seizure cannot be justified on this basis because the probable cause necessary for a lawful arrest was lacking. We disagree. Based upon Adams v. State, 375 So.2d 638 (Fla. 1st DCA 1979), cert. denied, 385 So.2d 754 (Fla.1980), we find that the officers had sufficient probable cause to arrest Allgood for possession of marijuana. The search was incident to the arrest although the search preceded the formal arrest. Rawlings v. Kentucky, 448 U.S. 98, 110, 100 S.Ct. 2556, 2564, 65 L.Ed.2d 633, 645 (1980).
AFFIRMED.
ERVIN, SHAW and THOMPSON, JJ., concur.